FILE COPY




                                  No. 07-11-00040-CR

Martha Hernandez                            §      From the 331st District Court
 Appellant                                           of Travis County
                                            §
v.                                          §      January 17, 2014
The State of Texas                          §      Opinion by Justice Campbell
 Appellee
                                            §
                                            §

                                    JUDGMENT


      Pursuant to the opinion of the Court dated January 17, 2014, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those which

may have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo